Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered December 23,1994, convicting him of sodomy in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his *296contention that the court improperly participated in the trial proceedings (see, CPL 470.05 [2]; People v Wright, 221 AD2d 577). He has failed to establish his claim of ineffective assistance of trial counsel since "the evidence, the law, and the circumstances * * * viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.